Citation Nr: 1731388	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  15-04 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to January 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

On her January 2015 substantive appeal, the Veteran requested to appear at a hearing before the Board at a local VA office.  A videoconference hearing was scheduled at the Louisville, Kentucky RO for November 2, 2016 and the Veteran was provided notice of the hearing in September 2016 and October 2016 letters.  VA's records system indicates that the Veteran contacted her representative on the date of the scheduled hearing and stated she was moving to Ohio and could not appear in Louisville for a hearing.  In a December 2015 statement, the Veteran reported that she would like a hearing, but she would "need someone to come and have it at the Cincinnati VA Hospital on Vine Street in Ohio" as she did not have transportation to any other location.  The Veteran's current address is located in Cincinnati, Ohio.  The Board also notes that VA has recently proposed a finding of incompetency as there is evidence the Veteran is not able to manage her personal affairs, including the disbursement of funds.  In November 2016, the Veteran requested VA appoint a fiduciary to assist in the management of her total schedular disability compensation.  Based on the above, the Veteran was sent a hearing clarification letter in June 2017 and asked to clarify whether she still wished to appear at a hearing before the Board.  If a response was not received within 30 days, the letter noted that the Board "will use your previous selection."  No response to this letter was received.  

The Veteran requested to appear at a hearing in January 2015, but stated in December 2015 and November 2016 that she was unable to attend a hearing at the Louisville RO and could only appear at a hearing held at the Cincinnati VA Medical Center (VAMC).  VA does not have a mechanism to allow for hearings at a VAMC; videoconference hearings and in-person hearings are only provided at a VA RO.  In light of the above, the Board finds that the Veteran has withdrawn her request for a hearing.  However, as the case is being remanded for additional development, the Veteran or her representative may renew the request for a hearing before the Board if the Veteran is able to appear. 

In statements during the claims period, to include the January 2015 substantive appeal, the Veteran has referenced previously denied claims of entitlement to service connection for disabilities of the neck and low back, as well as associated neurological impairment.  The Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action, to include providing the Veteran and her representative an application form for benefits.  38 C.F.R. §3.155(a), 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop the record.  Specifically, a VA examination should be provided to determine the severity of the Veteran's hearing loss and additional records of VA audiological treatment must be obtained.  The Veteran's hearing was last examined by VA in December 2013, almost four years ago, and she reported to her VA physician in November 2014 that she noticed a worsening of symptoms.  The Board notes that the Veteran has repeatedly reported that her transportation options are limited and VA has recently proposed a finding of incompetency.  Therefore, she must be provided adequate notice of the time and place of the scheduled VA examination to provide her every opportunity to appear.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete records of audiological treatment from the Cincinnati VAMC dating from August 14, 2012 to the present, to include the following:

a)  A VAMC audiological evaluation performed on November 21, 2013;

b)  A VAMC audiological evaluation performed on December 19, 2013;

c)  Any audiograms and/or audiological records scanned into the VAMC's Vista Imagining system.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of her bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







